


110 HR 2916 IH: To prevent Members of Congress from receiving the

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2916
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving the
		  automatic pay adjustment scheduled to take effect in 2008.
	
	
		1.Short titleThis Act may be cited as the Members
			 of Congress Personal Fiscal Responsibility Act.
		2.Elimination of
			 automatic pay adjustment for Members of Congress in
			 2008For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United States Code, shall be
			 considered to have taken effect in fiscal year 2008 in the rates of basic pay
			 for the statutory pay systems.
		
